Title: Henry Skipwith to Thomas Jefferson, 10 July 1809
From: Skipwith, Henry
To: Jefferson, Thomas


          My dear Sir. Williamsburg. July 10. 1809
          After congratulating you on your happy return to the shades of retirement, and wishing you from my soul every sublunary happiness.—I beg leave to mention a suit in Richmond chancery court in which you, Mr Eppes & myself are comprehended, among others; and which I am totally unacquainted with,—It is the old claim of Gilliam revived, and a Notice served on me some five days since,—As my total ignorance of this matter renders me unfit for defence,—I pray you Sir! to write me a few lines, and inform me whether there is any thing for me to do in this matter, and whether any services of mine can render good to the common cause.—Your compliance will ever oblige
          Dear Sir! Yours truly & sincerely Henry Skipwith
        